DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 were previously pending in this application.  The amendment filed 24 May 2022 has been entered and the following has occurred: Claims 1-6, 10-14, 18, & 19 have been amended.  Claims  7-9 & 20 have been cancelled. No Claims have been added.
Claims 1-6 & 10-19 remain pending in the application.





























Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 & 10-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite subject matter within a statutory category as a process (claims 1-5 & 14-19) and machine (claims 6, 10-13) which recite steps of:
receiving, at a central service, an electronic prescription for a patient;
correlating the electronic prescription to a patient wallet associated with the patient and storing the electronic prescription,
the patient wallet being stored in an electronic prescription wallet database;
generating a prescription fill request including a single instance of the electronic prescription;
transmitting the prescription fill request to a pharmacy system; and
updating the patient wallet to indicate the transmission of the prescription fill request to the pharmacy system.
These steps of receiving an electronic prescription, correlating said electronic prescription to a patient wallet, storing the electronic prescription, generating a prescription fill request, transmitting the prescription fill request to a pharmacy system, and updating the patient wallet to indicate transmission of the prescription fill request, as drafted, under the broadest reasonable interpretation, includes Methods of Organizing Human Activity.  MPEP 2106.04(a)(2) describes varying Methods of Organizing Human Activity specifically relating to commercial or legal interactions and/or managing personal behavior or interactions between people.  For instance, correlating the electronic prescription to a patient wallet associated with a patient, presumably for managing payments for the prescription by the patient, falls under Methods of Organizing Human Activity as it relates to commercial or legal interactions, because the system manages sales activities or behaviors between the patient and the entities of the pharmacy where the prescription is being filled.  Additionally, by the system performing the recited steps, the system is managing personal behavior or relationships or interactions between the patient and the entities of the pharmacy where the prescription is being filled.  That is, the typical interaction or behavior between the patient and the entities of the pharmacy regarding the filling of the patient’s prescription(s), (e.g. the generation of the prescription refill in response to the patient requesting said refill, payment or financial interaction for the prescription, etc.) would be different without the performance of the enumerated steps by the instantly claimed system.  Therefore, under the broadest reasonable interpretation, the Claims recite varying Methods of Organizing Human Activity, specifically relating to commercial or legal interactions and/or managing personal behavior or interactions between people.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-5, 10-13, & 15-19, reciting particular aspects of how processing a prescription, adjudicating a prescription, authenticating user data and determining user preferences may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a prescriber device, a processor, an electronic patient wallet, a database, a communication interface, a memory, a server, a pharmacy/prescriber system, and a blockchain, see Applicant’s specification amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0028]-[0032], [0029], [0024]-[0026], [0035], [0028], [0030], [0064], [0026]-[0028], [0100], respectively, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving/storing an electronic prescription from a prescriber device in an electronic prescription wallet database, generating/transmitting the prescription fill request and/or bids or cost estimates, amounts to mere data gathering, recitation of correlating the electronic prescription to a patient wallet, amounts to selecting a particular data source or type of data to be manipulated, recitation of updating the patient wallet to indicate the transmission of the prescription fill request amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation of a prescriber device, a prescription fill request, an electronic prescription wallet database, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-5, 10-13, & 15-19, reciting generalized computer components that the abstract idea may be applied/performed on such as an electronic patient wallet, a blockchain, a pharmacy/prescriber system see Applicant’s specification [0024]-[0026], [0100], [0026]-[0028], respectively, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2-3, 5, 10, 12-13, 15-17, & 19, which recite limitations relating to receiving, gathering, transmitting, sending, etc. varying data such as payment information, prescription information, pharmacy information, cost/price estimates, one or more user preferences, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 2-4, 10-13, 17, & 19, which recite limitations of using varying received data such as user preferences, payment information, prescription information, pharmacy information, etc. to complete a prescription/payment transaction, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 2-5, 10-13, & 15-19, additional limitations which generally link the abstract idea to a particular technological environment or field of use such as recitation of prescription processing, electronic wallet/payment, blockchain, etc.).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving/storing an electronic prescription from a prescriber device in an electronic prescription wallet database, generating/transmitting the prescription fill request and/or bids or cost estimates, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); correlating the electronic prescription to a patient wallet and performing adjudication for the filled prescription on behalf of the patient, performing adjudication for the filled prescription on behalf of the patient, calculating a dosage to provide the patient based on previous medication refills, updating a blockchain associated with a patient’s medical/prescription record(s), e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); updating user settings/preferences, updating prescription information of the patient, updating a patient wallet to indicate transmission of the prescription fill request such as via e-receipt, updating prescription status/prescription fill request in a blockchain associated with a patient’s medical/prescription record(s), e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing prescription information, storing user settings/preferences, storing patient wallet/payment information, storing a prescription fill request, storing computerized instructions to perform the computerized method, storing instructions for blockchain infrastructure and efforts, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-5, 10-13, & 15-19, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-3, 5, 10, 12-13, 15-17, & 19, which recite limitations relating to receiving, gathering, transmitting, sending, etc. varying data such as payment information, prescription information, pharmacy information, cost/price estimates, one or more user preferences, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 3, 10, 13, & 17, calculating cost estimate(s)/bid(s) to fill a prescription, calculating the proximity of pharmacies to the user, performing adjudication for the filled prescription on behalf of the patient, calculating a dosage to provide the patient based on previous medication refills, updating a blockchain associated with a patient’s medical/prescription record(s), e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 3-4, 10-13, & 17-20, updating user settings/preferences, updating prescription information of the patient, updating a patient wallet to indicate transmission of the prescription fill request such as via e-receipt, updating prescription status/prescription fill request in a blockchain associated with a patient’s medical/prescription record(s), e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 2-5, 10-13, & 15-19, storing prescription information, storing user settings/preferences, storing patient wallet/payment information, storing a prescription fill request, storing computerized instructions to perform the computerized method, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 & 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty et al. (U.S. Patent Publication No. 2018/0240539) in view of Sooudi et al. (U.S. Patent Publication No. 2018/0293574), further in view of Iyer et al. (U.S. Patent Publication No. 2014/0039911)

Claim 1 –
Regarding Claim 1, Doherty discloses a method for tracking execution of a prescription prescribed by a prescriber, the method comprising:
receiving, at a central service, an electronic prescription from a prescriber device for a patient inputted by a prescriber (See Doherty Par [0028] which discloses receiving prescription data via computing device or interface of the prescribing entity associated with at least one prescriber such as a doctor, nurse, and/or other licensed individual; See Doherty Par [0030]-[0033] which describes a centralized prescription handling engine (CPHE) for filling a medical prescription listing of one or more prescribed medications and/or treatments at one or more affiliated pharmacies and in response to receiving prescription data from the prescribing entity);
correlating, with a processor for the central service, the electronic prescription to a patient wallet associated with the patient and storing the electronic prescription in association with the patient wallet (While not “mobile wallet” per se, Doherty Par [0031] describes the CPHE providing a central hub for integrating insurance and payment engines with the prescription filling process; See further Doherty Par [0072]-[0074] which discloses receiving prescription cost information which can then be sent to payment engine, which may be in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user, wherein the user can pay via a web account or mobile device account/application),
the patient wallet being stored in an electronic prescription wallet database (See further Doherty Par [0072]-[0074] which discloses receiving prescription cost information which can then be sent to payment engine, which may be in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user, wherein the user can pay via a web account or mobile device account/application; See Doherty Par [0076] which specifically describes the CPHE transmitting payment confirmation to GPI, and following this, the payment confirmation, indicating either successful payment or difficulty with processing the payment, can be communicated by CPHE to given user, such that the communication can comprise transmitting the payment confirmation to mobile device and/or making the payment confirmation available at a web account or mobile device account/application; See Doherty Par [0082] which discloses the databases associated with the CPHE storing or tracking communications between given user and pharmacy and can provide a central hub for integrating insurance engine and/or payment engine. the payment engine, as already described above, may be in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user, wherein the user can pay via a web account or mobile device account/application);
generating, with the processor, and based on computer-readable instructions stored on memory thereof (See Doherty Par [0033] which discloses utilizing computerized instructions, data storage/memory to store said instructions, and a processor, CPU, etc. for performing the actions of the computerized instructions), a prescription fill request, sent from a patient device via the patient to the prescriber device, including a single instance of the electronic prescription (See Doherty Par [0058]-[0059] which describes generating a prescription refill request via mobile device or terminal at a given pharmacy interface (GPI), that which is located on a patient device, to submit such a refill request to the CPHE; See Doherty Par [0085] which describes the plurality of prescribing entity computing devices being accessible by a prescriber, such as for purposes of submitting/filling a medical prescription);
transmitting, via a communication interface of the central service, the prescription fill request to a pharmacy system (See Doherty Par [0058]-[0059] which describes generating a prescription refill request via mobile device or terminal at a GPI to submit such a refill request to the CPHE; See [0085] which describes the plurality of prescribing entity computing devices being accessible by a prescriber, such as for purposes of submitting/filling a medical prescription);
sending a request for a bid or cost estimate to fill the prescription to a plurality of pharmacies or a centralized data service based on inputs provided to the patient device by the patient (See Doherty Par [0063] which discloses information be provided to the patient either directly to the user (via automatic implementation/without request from the patient) or directly to the web account of the user, accessible through terminal and log-in, which would constitute a request of the patient for a bid or cost estimate, under broadest reasonable interpretation);
receiving a plurality of bids or cost estimates from the plurality of pharmacies or the centralized data service and adjusting a display of a patient profile (See Doherty Par [0070]  which discloses CPHE receiving pharmacy-accepted insurance policy information from one or more of GPI and a pharmacy insurance database, Pharmacy-accepted insurance policy information which indicates which insurance policies are accepted by the given pharmacy, so that the given pharmacy would apply the coverage at the point of purchase and given user would have to pay only for the portion of the cost of the medication not covered by the insurance policy, constituting a cost estimate to fill the prescription at each of the affiliated pharmacies; See further Doherty Par [0070]-[0074] which discloses receiving prescription cost information may be sent to payment engine, which is in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user, following the cost estimation in Doherty Par [0070] wherein the user can pay via a web account or mobile device account/application);
updating, with the processor, the patient wallet to indicate the transmission of the prescription fill request to the pharmacy system and to associate the plurality of bids or cost estimates to the electronic prescription and the plurality of pharmacies (See further Doherty Par [0072]-[0074] which discloses receiving prescription cost information which can then be sent to payment engine, which may be in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user at step 1120, wherein the user can pay via a web account or mobile device account/application; See Doherty Par [0073]-[0076] which specifically describes the CPHE transmitting payment confirmation to GPI, and following this, the payment confirmation, indicating either successful payment or difficulty with processing the payment, can be communicated by CPHE to given user, such that the communication can comprise transmitting the payment confirmation to mobile device and/or making the payment confirmation available at a web account or mobile device account/application); and
sending a receipt from the pharmacy system to the central service in response to the prescription being filled and ready for pick-up at a pharmacy of the plurality of pharmacies (While not ‘receipt’ per se, see Doherty Par [0073]-[0076] which discloses sending payment confirmation to varying entities associated with the refill of the prescription upon refill services being completed which includes payment status, any difficulties therein, and the payment information reflects the adjusted price paid such as taxes, insurance coverage, shipping and handling, etc.),
wherein the prescription is filled in response to the patient selecting the pharmacy via inputs provided to the patient device (See Doherty Par [0028] & [0060] which discloses before sending prescription data to a given pharmacy, the user or the prescribing entity choosing which pharmacy will receive the user’s prescription data for refill and upon receiving said indication, the refill is executed, however Doherty does not explicitly make mention of using the price/cost estimate as a criteria for selecting the pharmacy via patient device).

While Doherty describes the use of a web or mobile device with an associated patient account for purposes of performing bid estimates and subsequent payment for prescription refill via the GPI and CPHE means and storing of confirmation of payment within said web account or mobile device account/application, Doherty does not explicit on said payment methods comprising the specific embodiments of a “patient wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention.  Therefore, it is understood by Examiner that the embodiments disclosed by Doherty would most likely read on the aspects of a “mobile wallet”, but for sake of advancing prosecution, Examiner is further modifying the disclosure of Doherty to include the specific embodiments of a “patient wallet” as an electronic wallet may be understood by one of ordinary skill in the art.

Therefore, Sooudi discloses the use and specific functionality of a patient/electronic wallet (See Sooudi Par [0002], [0007] & [0015]-[0018] which discloses the use of a digital wallet on a cell phone or other device at point of purchase of a prescription, and further describes in Sooudi Par [0003] that various tokens, such as a co-pay card (as mentioned in Sooudi Par [0017]), may be saved to the digital wallet, as well as, in Sooudi Par [0016] the digital wallet itself, being saved in memory/database). The disclosure of Sooudi is directly applicable to the disclosure of Doherty because both disclosures share limitations and capabilities; namely, they are both directed towards processing prescription refill requests, adjudicating/paying for said refill requests, and providing a mobile/digital experience for achieving said actions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Doherty, which already discloses the use of a web or mobile device account for purposes of payment of the prescription refill via the GPI and CPHE means and storing of confirmation of payment within said web account or mobile device account/application, to further include the specific functionalities of a patient/electronic wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention, as disclosed by Sooudi.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Doherty to further include the specific functionalities of a patient/electronic wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention, as disclosed by Sooudi, because digital wallets are often used to conduct commerce in a digital/electronic and may retain or connect to servers that maintain payment information for transacting purchases (See Sooudi Par [0002]).

While Doherty and Sooudi describe providing cost estimates to a user device of varying prescription or pharmacy services such as in Doherty Par [0072]-[0076], and using an electronic patient wallet for adjudication of said services, as explicitly given by Sooudi Par [0016]-[0017].  Doherty and Sooudi do not explicitly disclose these cost estimates being a criterion to be used by the patient for choosing a particular pharmacy as required by the Claim language found above.

However, Iyer discloses cost estimates/bids being a criterion to be used by the patient for choosing a particular pharmacy (See Iyer Par [0012] & [0088]-[0093] which discloses evaluating and managing savings on prescription drugs such that a user can conduct a search for particular drugs, determine pricing of the drugs at a plurality of local pharmacies, etc., thereby sending a plurality of cost estimates for filling a prescription at a local pharmacy based on inputs from a user device).  The disclosure of Iyer is directly applicable to the combined disclosure of Doherty and Sooudi because the disclosures are all directed towards prescription services/fulfillment, mobile platform(s) for providing said services/fulfillment, and electronic payment/adjudication for said services/fulfillment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure Doherty and Souudi which already discloses providing cost estimates to a user device of varying prescription or pharmacy services and using an electronic patient wallet for adjudication of said services, to further include using said cost estimates/bids as a criterion for the patient to choose a particular pharmacy at the patient mobile device/interface, as disclosed by Iyer. would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure Doherty and Souudi to further include using said cost estimates/bids as a criterion for the patient to choose a particular pharmacy at the patient mobile device/interface, as disclosed by Iyer, because this allows for optimization of a patient’s prescription request in terms of cost and the other above-mentioned criteria, thereby saving the patient money and time (See Iyer Par [0012]).

Claim 2 –
Regarding Claim 2, Doherty, Sooudi, and Iyer disclose the method of Claim 1 in its entirety.  Doherty and Sooudi further disclose a method, further comprising:
transmitting, via the communication interface, a payment for the electronic prescription according to payment information associated with the patient wallet in response to receiving the receipt from the pharmacy system (See further Doherty Par [0072]-[0074] which discloses receiving prescription cost information which can then be sent to payment engine, which may be in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user, wherein the user can pay via a web account or mobile device account/application; While not “receipt” per se, see Doherty Par [0076] which specifically describes the CPHE transmitting payment confirmation to GPI, and following this, the payment confirmation, indicating either successful payment or difficulty with processing the payment, can be communicated by CPHE to given user, such that the communication can comprise transmitting the payment confirmation to mobile device and/or making the payment confirmation available at a web account or mobile device account/application), and
updating the patient wallet to include the receipt from the pharmacy system (While not “receipt” per se, see Doherty Par [0076] which specifically describes the CPHE transmitting payment confirmation to GPI, and following this, the payment confirmation, indicating either successful payment or difficulty with processing the payment, can be communicated by CPHE to given user, such that the communication can comprise transmitting the payment confirmation to mobile device and/or making the payment confirmation available at a web account or mobile device account/application),
the receipt including one or more of a cost, a dose, and a location of a pharmacy associated with the pharmacy system (While not “receipt” per se, see Doherty Par [0076] which specifically describes the CPHE transmitting payment confirmation to GPI, and following this, the payment confirmation, indicating either successful payment or difficulty with processing the payment, can be communicated by CPHE to given user, such that the communication can comprise transmitting the payment confirmation to mobile device and/or making the payment confirmation available at a web account or mobile device account/application; See Doherty Par [0043] which further specifies what the subset prescription data may comprise such as identity of the prescribed medication, dose, frequency of administration, etc.).

While Doherty describes the use of a web or mobile device account for purposes of payment of the prescription refill via the GPI and CPHE means and storing of confirmation of payment within said web account or mobile device account/application, Doherty is not explicit on said payment methods comprising the specific embodiments of a “patient wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention.  Therefore, it is understood by Examiner that the embodiments disclosed by Doherty would most likely read on the aspects of a “mobile wallet”, but for sake of advancing prosecution, Examiner is further modifying the disclosure of Doherty to include the specific embodiments of a “patient wallet” as an electronic wallet may be understood by one of ordinary skill in the art.

Therefore, Sooudi discloses the use and specific functionality of a patient/electronic wallet (See Sooudi Par [0002], [0007] & [0015]-[0018] which discloses the use of a digital wallet on a cell phone or other device at point of purchase of a prescription, and further describes in Sooudi Par [0003] that various tokens, such as a co-pay card (as mentioned in Sooudi Par [0017]), may be saved to the digital wallet, as well as, in Sooudi Par [0016] the digital wallet itself, being saved in memory/database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Doherty, which already discloses the use of a web or mobile device account for purposes of payment of the prescription refill via the GPI and CPHE means and storing of confirmation of payment within said web account or mobile device account/application, to further include the specific functionalities of a patient/electronic wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention, as disclosed by Sooudi.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Doherty to further include the specific functionalities of a patient/electronic wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention, as disclosed by Sooudi, because digital wallets are often used to conduct commerce in a digital/electronic and may retain or connect to servers that maintain payment information for transacting purchases (See Sooudi Par [0002]).

Claim 3 –
Regarding Claim 3, Doherty, Sooudi, and Iyer disclose the method of Claim 2 in its entirety.  Doherty and Sooudi further disclose a method, wherein:
the patient device and/or the prescriber device is one or more of a personal/desktop computer, a portable computer, and a mobile device (See Doherty Par [0036]-[0037] which discloses the user’s computing device being a mobile/portable devil and/or personal computer).
the pharmacy is a first pharmacy of a plurality of pharmacies or a centralized data service associated with the plurality of pharmacies (See Doherty Par [0030]-[0033] which describes a centralized prescription handling engine (CPHE) for filling a medical prescription listing of one or more prescribed medications and/or treatments at one or more affiliated pharmacies and in response to receiving prescription data from the CPHE), wherein the method further comprises:
sending a request for a bid or cost estimate to fill the prescription to a plurality of pharmacies or the centralized data service (See Doherty Par [0070] which discloses CPHE receiving pharmacy-accepted insurance policy information from one or more of GPI and a pharmacy insurance database’ Pharmacy-accepted insurance policy information which indicates which insurance policies are accepted by the given pharmacy, so that the given pharmacy would apply the coverage at the point of purchase and given user would have to pay only for the portion of the cost of the medication not covered by the insurance policy, constituting a cost estimate to fill the prescription at each of the affiliated pharmacies),
receiving a plurality of bids or cost estimates from the plurality of pharmacies or the centralized data service (See Doherty Par [0070]  which discloses CPHE receiving pharmacy-accepted insurance policy information from one or more of GPI and a pharmacy insurance database 165, Pharmacy-accepted insurance policy information which indicates which insurance policies are accepted by the given pharmacy, so that the given pharmacy would apply the coverage at the point of purchase and given user would have to pay only for the portion of the cost of the medication not covered by the insurance policy, constituting a cost estimate to fill the prescription at each of the affiliated pharmacies), and
updating the patient wallet to associate the plurality of bids or cost estimates to the electronic prescription and the plurality of pharmacies (See further Doherty Par [0070]-[0074] which discloses receiving prescription cost information which can then be sent to payment engine, which may be in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user, following the cost estimation in Doherty Par [0070] wherein the user can pay via a web account or mobile device account/application).
While Doherty describes the use of a web or mobile device account for purposes of payment of the prescription refill via the GPI and CPHE means and storing of confirmation of payment within said web account or mobile device account/application, Doherty is not explicit on said payment methods comprising the specific embodiments of a “patient wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention.  Therefore, it is understood by Examiner that the embodiments disclosed by Doherty would most likely read on the aspects of a “mobile wallet”, but for sake of advancing prosecution, Examiner is further modifying the disclosure of Doherty to include the specific embodiments of a “patient wallet” as an electronic wallet may be understood by one of ordinary skill in the art.

Therefore, Sooudi discloses the use and specific functionality of a patient/electronic wallet (See Sooudi Par [0002], [0007] & [0015]-[0018] which discloses the use of a digital wallet on a cell phone or other device at point of purchase of a prescription, and further describes in Sooudi Par [0003] that various tokens, such as a co-pay card (as mentioned in Sooudi Par [0017]), may be saved to the digital wallet, as well as, in Sooudi Par [0016] the digital wallet itself, being saved in memory/database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Doherty, which already discloses the use of a web or mobile device account for purposes of payment of the prescription refill via the GPI and CPHE means and storing of confirmation of payment within said web account or mobile device account/application, to further include the specific functionalities of a patient/electronic wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention, as disclosed by Sooudi.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Doherty to further include the specific functionalities of a patient/electronic wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention, as disclosed by Sooudi, because digital wallets are often used to conduct commerce in a digital/electronic and may retain or connect to servers that maintain payment information for transacting purchases (See Sooudi Par [0002]).

Claim 4 –
Regarding Claim 4, Doherty, Sooudi, and Iyer disclose the method of Claim 1 in its entirety.  Doherty further discloses a method, wherein:
the pharmacy system is selected based on one or more settings stored in the database and associated with the patient profile and/or based on user input from a patient to which the prescription is prescribed (See Doherty Par [0089] which discloses selective routing of the prescription data such as based on user choice, or automated based on user preferences, such as location/chain, day/time for pick-up/delivery, pharmacy operating hours, insurance coverage which includes cost, language spoken, medication availability, prescription queue length, pharmacy staff availability).

Claim 5 –
Regarding Claim 5, Doherty, Sooudi, and Iyer disclose the method of Claim 1 in its entirety.  Doherty further discloses a method, wherein:
the prescription fill request includes a subset of data from the electronic prescription (See Doherty Par [0059] which specifically describes receiving a fill request associated with one or more refill information and prescription data; See Doherty Par [0027]-[0029] & [0039] which discloses that receiving a fill request via a prescriber device, the fill request including a subset of data in the form of digital image, image data, structured meta data, bar code, QR code, etc.  See Doherty Par [0043] which further specifies what the subset prescription data may comprise such as identity of the prescribed medication, dose, frequency of administration, etc.).

Claim 6 –
Regarding Claim 6, Doherty discloses a patient-directed electronic prescription management system comprising:
a central server including a processor and non-transitory memory (See Doherty Par [0005] which discloses the use of a central prescription handling engine comprising a server),
the central server being in communication with an electronic prescription wallet database (See Doherty Par [0005] which discloses the use of a central prescription handling engine comprising a server and a database, in communication with a computing device of a given user via a wide-area network; While not “mobile wallet” per se, Doherty Par [0031] describes the CPHE providing a central hub for integrating insurance and payment engines with the prescription filling process; See further Doherty Par [0072]-[0074] which discloses receiving prescription cost information which can then be sent to payment engine, which may be in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user, wherein the user can pay via stored payment information via database, web account or mobile device account/application),
the non-transitory memory storing instructions executable by the processor (See Doherty Par [0033] which discloses one or more processors configured to execute instructions, which may originate from the data storage or a computer network)  to:
receive a prescription for a patient from a prescriber device inputted by a prescriber (See Doherty Par [0028] which discloses receiving prescription data via computing device or interface of the prescribing entity associated with at least one prescriber such as a doctor, nurse, and/or other licensed individual; See Doherty Par [0030]-[0033] which describes a centralized prescription handling engine (CPHE) for filling a medical prescription listing of one or more prescribed medications and/or treatments at one or more affiliated pharmacies and in response to receiving prescription data from the prescribing entity);
update a patient wallet to include a dose and a drug corresponding to the prescription (See Doherty Par [0059] which specifically describes receiving a fill request associated with one or more refill information and prescription data; See Doherty Par [0027]-[0029] & [0039] which discloses that receiving a fill request via a prescriber device, the fill request including a subset of data in the form of digital image, image data, structured meta data, bar code, QR code, etc.; See Doherty Par [0043] which further specifies what the subset prescription data may comprise such as identity of the prescribed medication, dose, frequency of administration, etc.), where the patient wallet is associated with the patient and stored in the electronic prescription wallet database (While not “mobile wallet” per se, Doherty Par [0031] describes the CPHE providing a central hub for integrating insurance and payment engines with the prescription filling process; See further Doherty Par [0072]-[0074] which discloses receiving prescription cost information which can then be sent to payment engine, which may be in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user, wherein the user can pay via a web account or mobile device account/application);
receive a request from the patient via inputs provided to a patient device to compare cost estimates associated with filling the prescription at each of a plurality of pharmacies (See Doherty Par [0058]-[0059] which describes generating a prescription refill request via mobile device or terminal at a given pharmacy interface (GPI), that which is located on a patient device, to submit such a refill request to the CPHE; See [0085] which describes the plurality of prescribing entity computing devices being accessible by a prescriber, such as for purposes of submitting/filling a medical prescription); and
transmit a cost estimate request corresponding to the prescription to respective pharmacy systems associated with the plurality of pharmacies and/or transmit the cost estimate request to a centralized data service (See Doherty Par [0070]  which discloses CPHE receiving pharmacy-accepted insurance policy information from one or more of GPI and a pharmacy insurance database 165, Pharmacy-accepted insurance policy information which indicates which insurance policies are accepted by the given pharmacy, so that the given pharmacy would apply the coverage at the point of purchase and given user would have to pay only for the portion of the cost of the medication not covered by the insurance policy, constituting a cost estimate to fill the prescription at each of the affiliated pharmacies);
receive bids or cost estimates from the respective pharmacy systems and/or the centralized data service (See Doherty Par [0070]  which discloses CPHE receiving pharmacy-accepted insurance policy information from one or more of GPI and a pharmacy insurance database 165, Pharmacy-accepted insurance policy information which indicates which insurance policies are accepted by the given pharmacy, so that the given pharmacy would apply the coverage at the point of purchase and given user would have to pay only for the portion of the cost of the medication not covered by the insurance policy, constituting a cost estimate to fill the prescription at each of the affiliated pharmacies);
update the patient wallet to include the bids or cost estimates via adjusting a display of a patient profile (See further Doherty Par [0072]-[0074] which discloses receiving prescription cost information which can then be sent to payment engine, which may be in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user at step 1120, wherein the user can pay via a web account or mobile device account/application; See Doherty Par [0073]-[0076] which specifically describes the CPHE transmitting payment confirmation to GPI, and following this, the payment confirmation, indicating either successful payment or difficulty with processing the payment, can be communicated by CPHE to given user, such that the communication can comprise transmitting the payment confirmation to mobile device and/or making the payment confirmation available at a web account or mobile device account/application); 
transmit an indication of the bids or cost estimates to a patient device for display (See further Doherty Par [0070]-[0074] which discloses receiving prescription cost information which can then be sent to payment engine, which may be in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user, following the cost estimation in Doherty Par [0070] wherein the user can pay via a web account or mobile device account/application; See Doherty Par [0076] which specifically describes the CPHE transmitting payment confirmation to GPI, and following this, the payment confirmation, indicating either successful payment or difficulty with processing the payment, and can be communicated by CPHE to given user, such that the communication can comprise transmitting the payment confirmation to mobile device and/or making the payment confirmation available at a web account or mobile device account/application); and
receive a request to fill the prescription at a selected pharmacy associated with one of the plurality of pharmacies and/or the centralized database, generate and transmit a single instance representing the prescription to the respective pharmacy systems and/or centralized database associated with the selected pharmacy (See Doherty Par [0070]  which discloses CPHE receiving pharmacy-accepted insurance policy information from one or more of GPI and a pharmacy insurance database, Pharmacy-accepted insurance policy information which indicates which insurance policies are accepted by the given pharmacy, so that the given pharmacy would apply the coverage at the point of purchase and given user would have to pay only for the portion of the cost of the medication not covered by the insurance policy, constituting a cost estimate to fill the prescription at each of the affiliated pharmacies; See further Doherty Par [0070]-[0074] which discloses receiving prescription cost information may be sent to payment engine, which is in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user, following the cost estimation in Doherty Par [0070] wherein the user can pay via a web account or mobile device account/application), and 
transmit payment information to the selected pharmacy in response to receive a receipt from the selected pharmacy indicating the prescription has been picked up or is being delivered to the patient (While not ‘receipt’ per se, see Doherty Par [0073]-[0076] which discloses sending payment confirmation to varying entities associated with the refill of the prescription upon refill services being completed which includes payment status, any difficulties therein, and the payment information reflects the adjusted price paid such as taxes, insurance coverage, shipping and handling, etc.))
wherein the selected pharmacy is selected by the patient via inputs provided to the patient device (See Doherty Par [0028] & [0060] which discloses before sending prescription data to a given pharmacy, the user or the prescribing entity choosing which pharmacy will receive the user’s prescription data for refill and upon receiving said indication, the refill is executed, however Doherty does not explicitly make mention of using the price/cost estimate as a criteria for selecting the pharmacy via patient device).

While Doherty describes the use of a web or mobile device with an associated patient account for purposes of performing bid estimates and subsequent payment for prescription refill via the GPI and CPHE means and storing of confirmation of payment within said web account or mobile device account/application, Doherty does not explicit on said payment methods comprising the specific embodiments of a “patient wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention.  Therefore, it is understood by Examiner that the embodiments disclosed by Doherty would most likely read on the aspects of a “mobile wallet”, but for sake of advancing prosecution, Examiner is further modifying the disclosure of Doherty to include the specific embodiments of a “patient wallet” as an electronic wallet may be understood by one of ordinary skill in the art.

Therefore, Sooudi discloses the use and specific functionality of a patient/electronic wallet (See Sooudi Par [0002], [0007] & [0015]-[0018] which discloses the use of a digital wallet on a cell phone or other device at point of purchase of a prescription, and further describes in Sooudi Par [0003] that various tokens, such as a co-pay card (as mentioned in Sooudi Par [0017]), may be saved to the digital wallet, as well as, in Sooudi Par [0016] the digital wallet itself, being saved in memory/database). The disclosure of Sooudi is directly applicable to the disclosure of Doherty because both disclosures share limitations and capabilities; namely, they are both directed towards processing prescription refill requests, adjudicating/paying for said refill requests, and providing a mobile/digital experience for achieving said actions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Doherty, which already discloses the use of a web or mobile device account for purposes of payment of the prescription refill via the GPI and CPHE means and storing of confirmation of payment within said web account or mobile device account/application, to further include the specific functionalities of a patient/electronic wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention, as disclosed by Sooudi.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Doherty to further include the specific functionalities of a patient/electronic wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention, as disclosed by Sooudi, because digital wallets are often used to conduct commerce in a digital/electronic and may retain or connect to servers that maintain payment information for transacting purchases (See Sooudi Par [0002]).

While Doherty and Sooudi describe providing cost estimates to a user device of varying prescription or pharmacy services such as in Doherty Par [0072]-[0076], and using an electronic patient wallet for adjudication of said services, as explicitly given by Sooudi Par [0016]-[0017].  Doherty and Sooudi do not explicitly disclose these cost estimates being a criterion to be used by the patient for choosing a particular pharmacy as required by the Claim language found above.

However, Iyer discloses cost estimates/bids being a criterion to be used by the patient for choosing a particular pharmacy (See Iyer Par [0012] & [0088]-[0093] which discloses evaluating and managing savings on prescription drugs such that a user can conduct a search for particular drugs, determine pricing of the drugs at a plurality of local pharmacies, etc., thereby sending a plurality of cost estimates for filling a prescription at a local pharmacy based on inputs from a user device).  The disclosure of Iyer is directly applicable to the combined disclosure of Doherty and Sooudi because the disclosures are all directed towards prescription services/fulfillment, mobile platform(s) for providing said services/fulfillment, and electronic payment/adjudication for said services/fulfillment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure Doherty and Souudi which already discloses providing cost estimates to a user device of varying prescription or pharmacy services and using an electronic patient wallet for adjudication of said services, to further include using said cost estimates/bids as a criterion for the patient to choose a particular pharmacy at the patient mobile device/interface, as disclosed by Iyer. would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure Doherty and Souudi to further include using said cost estimates/bids as a criterion for the patient to choose a particular pharmacy at the patient mobile device/interface, as disclosed by Iyer, because this allows for optimization of a patient’s prescription request in terms of cost and the other above-mentioned criteria, thereby saving the patient money and time (See Iyer Par [0012]).

Claim 10 –
Regarding Claim 10, Doherty, Sooudi, and Iyer discloses the system of Claim 6 in its entirety.  Doherty and Sooudi further discloses a system, wherein:
the receipt is saved to the patient wallet (While not “receipt” per se, see Doherty Par [0076] which specifically describes the CPHE transmitting payment confirmation to GPI, and following this, the payment confirmation, indicating either successful payment or difficulty with processing the payment, can be communicated by CPHE to given user, such that the communication can comprise transmitting the payment confirmation to mobile device and/or making the payment confirmation available at a web account or mobile device account/application); and
where the processor correlates the prescription filled at the pharmacy with the prescription associated in the patient wallet (While not “mobile wallet” per se, Doherty Par [0031] describes the CPHE providing a central hub for integrating insurance and payment engines with the prescription filling process; See further Doherty Par [0072]-[0074] which discloses receiving prescription cost information which can then be sent to payment engine, which may be in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user, wherein the user can pay via a web account or mobile device account/application),
wherein the correlating includes automatically updating the prescription to decrease the dose of the prescription based on an amount of the prescription filled by the pharmacy (See further Doherty Par [0072]-[0074] which discloses receiving prescription cost information which can then be sent to payment engine, which may be in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user; See Doherty Par [0043] which discloses textual information and other identifiable information such as dose and frequency of administration, the number and quantity of refills, etc., and it is understood that filling the prescription constitutes decreasing a dose or amount of refills from the original amount of refills upon request).

While Doherty describes the use of a web or mobile device account for purposes of payment of the prescription refill via the GPI and CPHE means and storing of confirmation of payment within said web account or mobile device account/application, Doherty is not explicit on said payment methods comprising the specific embodiments of a “patient wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention.  Therefore, it is understood by Examiner that the embodiments disclosed by Doherty would most likely read on the aspects of a “mobile wallet”, but for sake of advancing prosecution, Examiner is further modifying the disclosure of Doherty to include the specific embodiments of a “patient wallet” as an electronic wallet may be understood by one of ordinary skill in the art.

Therefore, Sooudi discloses the use and specific functionality of a patient/electronic wallet (See Sooudi Par [0002], [0007] & [0015]-[0018] which discloses the use of a digital wallet on a cell phone or other device at point of purchase of a prescription, and further describes in Sooudi Par [0003] that various tokens, such as a co-pay card (as mentioned in Sooudi Par [0017]), may be saved to the digital wallet, as well as, in Sooudi Par [0016] the digital wallet itself, being saved in memory/database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Doherty, which already discloses the use of a web or mobile device account for purposes of payment of the prescription refill via the GPI and CPHE means and storing of confirmation of payment within said web account or mobile device account/application, to further include the specific functionalities of a patient/electronic wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention, as disclosed by Sooudi.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Doherty to further include the specific functionalities of a patient/electronic wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention, as disclosed by Sooudi, because digital wallets are often used to conduct commerce in a digital/electronic and may retain or connect to servers that maintain payment information for transacting purchases (See Sooudi Par [0002]).

Claim 11 –
Regarding Claim 11, Doherty, Sooudi, and Iyer disclose the system of Claim 6 in its entirety.  Doherty and Sooudi further disclose a system, wherein:
the plurality of pharmacies are selected based on one or more preferences associated with the patient wallet (See Doherty Par [0089] which discloses selective routing of the prescription data such as based on user choice, or automated based on user preferences, such as location/chain, day/time for pick-up/delivery, pharmacy operating hours, insurance coverage which includes cost, language spoken, medication availability, prescription queue length, pharmacy staff availability),
the one or more preferences including an area, a cost, a wait time, an availability, and hours of operation associated with the plurality of pharmacies (See Doherty Par [0070]  which discloses CPHE receiving pharmacy-accepted insurance policy information from one or more of GPI and a pharmacy insurance database 165, Pharmacy-accepted insurance policy information which indicates which insurance policies are accepted by a given pharmacy, so that the given pharmacy would apply the coverage at the point of purchase and given user would have to pay only for the portion of the cost of the medication not covered by the insurance policy, constituting a cost estimate to fill the prescription at each of the affiliated pharmacies; See Doherty Par [0089] which discloses selective routing of the prescription data such as based on user choice, or automated based on user preferences, such as location/chain, day/time for pick-up/delivery, pharmacy operating hours, insurance coverage and therefore indicating cost, language spoken, medication availability, prescription queue length/wait-time, pharmacy staff availability).

While Doherty describes the use of a web or mobile device account for purposes of payment of the prescription refill via the GPI and CPHE means and storing of confirmation of payment within said web account or mobile device account/application, Doherty is not explicit on said payment methods comprising the specific embodiments of a “patient wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention.  Therefore, it is understood by Examiner that the embodiments disclosed by Doherty would most likely read on the aspects of a “mobile wallet”, but for sake of advancing prosecution, Examiner is further modifying the disclosure of Doherty to include the specific embodiments of a “patient wallet” as an electronic wallet may be understood by one of ordinary skill in the art.

Therefore, Sooudi discloses the use and specific functionality of a patient/electronic wallet (See Sooudi Par [0002], [0007] & [0015]-[0018] which discloses the use of a digital wallet on a cell phone or other device at point of purchase of a prescription, and further describes in Sooudi Par [0003] that various tokens, such as a co-pay card (as mentioned in Sooudi Par [0017]), may be saved to the digital wallet, as well as, in Sooudi Par [0016] the digital wallet itself, being saved in memory/database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Doherty, which already discloses the use of a web or mobile device account for purposes of payment of the prescription refill via the GPI and CPHE means and storing of confirmation of payment within said web account or mobile device account/application, to further include the specific functionalities of a patient/electronic wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention, as disclosed by Sooudi.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Doherty to further include the specific functionalities of a patient/electronic wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention, as disclosed by Sooudi, because digital wallets are often used to conduct commerce in a digital/electronic and may retain or connect to servers that maintain payment information for transacting purchases (See Sooudi Par [0002]).

Claim 12 –
Regarding Claim 12, Doherty, Sooudi, and Iyer disclose the system of Claim 6 in its entirety.  Doherty further discloses a system, wherein:
the central server receives the prescription responsive to receiving and validating authenticating data from the prescriber device including a username, a password, and a prescriber identification number (See Doherty Par [0039] & [0043] which discloses the CPHE processing prescription data of medical prescription upon the CPHE requesting and receiving user profile information (understood to include username and password), account number, user identification number, etc.; See Doherty Par [0085] which describes the user possibly being a prescriber that has access to the CPHE via prescribing entity computing devices for filling a medical prescription; See Doherty Par [0048] which discloses user web account can be personalized, for example by password protection, to allow only given user to access the information, including the scheduling data, available through the web account).

Claim 13 –
Regarding Claim 13, Doherty, Sooudi, and Iyer disclose the system of Claim 12 in its entirety.  Doherty and Sooudi further disclose a system, wherein:
the central server transmits the indication of the bids or cost estimates responsive to receiving and validating authenticating data from the patient device (See Doherty Par [0039] & [0043] which discloses the CPHE processing prescription data of medical prescription upon the CPHE requesting and receiving user profile information (understood to include username and password), account number, user identification number, etc.; See Doherty Par [0070] which discloses CPHE receiving pharmacy-accepted insurance policy information from one or more of GPI and a pharmacy insurance database’ Pharmacy-accepted insurance policy information which indicates which insurance policies are accepted by the given pharmacy, so that the given pharmacy would apply the coverage at the point of purchase and given user would have to pay only for the portion of the cost of the medication not covered by the insurance policy, constituting a cost estimate to fill the prescription at each of the affiliated pharmacies; Further, Doherty Par [0031] describes the CPHE providing a central hub for integrating insurance and payment engines with the prescription filling process; See further Doherty Par [0076] which specifically describes the CPHE transmitting payment confirmation to GPI, and following this, the payment confirmation, indicating either successful payment or difficulty with processing the payment, and can be communicated by CPHE to given user, such that the communication can comprise transmitting the payment confirmation to mobile device and/or making the payment confirmation available at a web account or mobile device account/application), wherein
validating the authenticating data from the patient data comprises the processor correlating the authenticating data from the patient device to the patient wallet, and wherein the authenticating date from the patient device is different than the authenticating data from the prescriber device (See Doherty Par [0039] & [0043] which discloses the CPHE processing prescription data of medical prescription upon the CPHE requesting and receiving user profile information (understood to include username and password), account number, user identification number, etc.; See Doherty Par [0085] which describes the user possibly being a prescriber that has access to the CPHE via prescribing entity computing devices for filling a medical prescription which is understood to be different from the patient login/computing device; See Doherty Par [0076] which specifically describes the CPHE transmitting payment confirmation to GPI, and following this, the payment confirmation, indicating either successful payment or difficulty with processing the payment, can be communicated by CPHE to given user, such that the communication can comprise transmitting the payment confirmation to mobile device and/or making the payment confirmation available at a web account or mobile device account/application; See further Doherty Par [0070]-[0074] which discloses receiving prescription cost information which can then be sent to payment engine, which may be in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user, following the cost estimation in Doherty Par [0070] wherein the user can pay via a web account or mobile device account/application; See Doherty Par [0048] which discloses user web account can be personalized, for example by password protection, to allow only given user to access the information, including the scheduling data, available through the web account), and wherein
the pharmacy is a first pharmacy (See Doherty Par [0070]  which discloses CPHE receiving pharmacy-accepted insurance policy information from one or more of GPI and a pharmacy insurance database 165, Pharmacy-accepted insurance policy information which indicates which insurance policies are accepted by the given pharmacy, so that the given pharmacy would apply the coverage at the point of purchase and given user would have to pay only for the portion of the cost of the medication not covered by the insurance policy, constituting a cost estimate to fill the prescription at each of the affiliated pharmacies) and wherein the instructions are further executable to receive a request to refill the prescription at a second pharmacy different than the first pharmacy (See Doherty Par [0070]  which discloses CPHE receiving pharmacy-accepted insurance policy information from one or more of GPI and a pharmacy insurance database 165, Pharmacy-accepted insurance policy information which indicates which insurance policies are accepted by the given pharmacy, so that the given pharmacy would apply the coverage at the point of purchase and given user would have to pay only for the portion of the cost of the medication not covered by the insurance policy, constituting a cost estimate to fill the prescription at each of the affiliated pharmacies), and wherein the instructions are further executable to compare data associated with a plurality of patient wallets (See Doherty Par [0089] which discloses selective routing of the prescription data such as based on user choice, or automated based on user preferences, such as location/chain, day/time for pick-up/delivery, pharmacy operating hours, insurance coverage and therefore indicating cost, language spoken, medication availability, prescription queue length/wait-time, pharmacy staff availability, therefore all data which is present within the patient accounts/prescription data, if this is not enough, see Sooudi Par ), wherein the data includes prescription amount, pharmacy location, prescription cost, and wait time (See Doherty Par [0089] which discloses selective routing of the prescription data such as based on user choice, or automated based on user preferences, such as location/chain, day/time for pick-up/delivery, pharmacy operating hours, insurance coverage and therefore indicating cost, language spoken, medication availability, prescription queue length/wait-time, pharmacy staff availability, therefore all data which is present within the patient accounts/prescription data).

While Doherty describes the use of a web or mobile device account for purposes of payment of the prescription refill via the GPI and CPHE means and storing of confirmation of payment within said web account or mobile device account/application, Doherty is not explicit on said payment methods comprising the specific embodiments of a “patient wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention.  Therefore, it is understood by Examiner that the embodiments disclosed by Doherty would most likely read on the aspects of a “mobile wallet”, but for sake of advancing prosecution, Examiner is further modifying the disclosure of Doherty to include the specific embodiments of a “patient wallet” as an electronic wallet may be understood by one of ordinary skill in the art.

Therefore, Sooudi discloses the use and specific functionality of a patient/electronic wallet (See Sooudi Par [0002], [0007] & [0015]-[0018] which discloses the use of a digital wallet on a cell phone or other device at point of purchase of a prescription, and further describes in Sooudi Par [0003] that various tokens, such as a co-pay card (as mentioned in Sooudi Par [0017]), may be saved to the digital wallet, as well as, in Sooudi Par [0016] the digital wallet itself, being saved in memory/database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Doherty, which already discloses the use of a web or mobile device account for purposes of payment of the prescription refill via the GPI and CPHE means and storing of confirmation of payment within said web account or mobile device account/application, to further include the specific functionalities of a patient/electronic wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention, as disclosed by Sooudi.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Doherty to further include the specific functionalities of a patient/electronic wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention, as disclosed by Sooudi, because digital wallets are often used to conduct commerce in a digital/electronic and may retain or connect to servers that maintain payment information for transacting purchases (See Sooudi Par [0002]).

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty in view of Sooudi, in view of Blackley et al (U.S. Patent Publication No. 2019/0198144), further in view of Iyer et al.

Claim 14 – 
Regarding Claim 14, Doherty discloses a method comprising:
receiving an electronic prescription at a central server, the electronic prescription received from a prescriber device via a network based on inputs provided by a prescriber to the prescriber device (See Doherty Par [0028] which discloses receiving prescription data via computing device or interface of the prescribing entity associated with at least one prescriber such as a doctor, nurse, and/or other licensed individual; See Doherty Par [0030]-[0033] which describes a centralized prescription handling engine (CPHE) for filling a medical prescription listing of one or more prescribed medications and/or treatments at one or more affiliated pharmacies and in response to receiving prescription data from the prescribing entity);
correlating the electronic prescription via a processor of the central server to a patient wallet stored in a database based on a prescription request sent from a patient device to the prescriber device, the patient requesting the prescription based on inputs provided to the patient device (See Doherty Par [0058]-[0059] which describes generating a prescription refill request via mobile device or terminal at a given pharmacy interface (GPI), that which is located on a patient device, to submit such a refill request to the CPHE; See Doherty Par [0085] which describes the plurality of prescribing entity computing devices being accessible by a prescriber, such as for purposes of submitting/filling a medical prescription; While not “mobile wallet” per se, Doherty Par [0031] describes the CPHE providing a central hub for integrating insurance and payment engines with the prescription filling process; See further Doherty Par [0072]-[0074] which discloses receiving prescription cost information which can then be sent to payment engine, which may be in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user, wherein the user can pay via a web account or mobile device account/application), wherein the correlating includes comparing a patient identification received with the electronic prescription to a patient identification stored in the database (See Doherty Par [0039] & [0043] which discloses the CPHE processing prescription data of medical prescription upon the CPHE requesting and receiving user profile information (understood to include username and password), account number, user identification number, etc.; See Doherty Par [0085] which describes the user possibly being a prescriber that has access to the CPHE via prescribing entity computing devices for filling a medical prescription which is understood to be different from the patient login/computing device; See Doherty Par [0076] which specifically describes the CPHE transmitting payment confirmation to GPI, and following this, the payment confirmation, indicating either successful payment or difficulty with processing the payment, can be communicated by CPHE to given user, such that the communication can comprise transmitting the payment confirmation to mobile device and/or making the payment confirmation available at a web account or mobile device account/application; See further Doherty Par [0070]-[0074] which discloses receiving prescription cost information which can then be sent to payment engine, which may be in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user, following the cost estimation in Doherty Par [0070] wherein the user can pay via a web account or mobile device account/application; See Doherty Par [0048] which discloses user web account can be personalized, for example by password protection, to allow only given user to access the information, including the scheduling data, available through the web account);
sending a request for a bid or cost estimate to fill the prescription to a plurality of pharmacies or a centralized data service (See Doherty Par [0063] which discloses information be provided to the patient either directly to the user (via automatic implementation/without request from the patient) or directly to the web account of the user, accessible through terminal and log-in, which would constitute a request of the patient for a bid or cost estimate, under broadest reasonable interpretation);
receiving a plurality of bids or cost estimates from the plurality of pharmacies or the centralized data service and adjusting a displaying of a patient profile (See Doherty Par [0070]  which discloses CPHE receiving pharmacy-accepted insurance policy information from one or more of GPI and a pharmacy insurance database, Pharmacy-accepted insurance policy information which indicates which insurance policies are accepted by the given pharmacy, so that the given pharmacy would apply the coverage at the point of purchase and given user would have to pay only for the portion of the cost of the medication not covered by the insurance policy, constituting a cost estimate to fill the prescription at each of the affiliated pharmacies; See further Doherty Par [0070]-[0074] which discloses receiving prescription cost information may be sent to payment engine, which is in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user, following the cost estimation in Doherty Par [0070] wherein the user can pay via a web account or mobile device account/application);
generating, via the processor, a first single instance of the electronic prescription, the first single instance of the electronic prescription including a first of a plurality of fills for the electronic prescription (See Doherty Par [0058]-[0059] which describes generating a prescription refill request via mobile device or terminal at a GPI to submit such a refill request to the CPHE; See [0085] which describes the plurality of prescribing entity computing devices being accessible by a prescriber, such as for purposes of submitting/filling a medical prescription);
transmitting, via a communication interface of the central server, the first single instance of the electronic prescription to a first pharmacy system of a first pharmacy in response to the patient selected the first pharmacy via inputs provided to the patient device (See Doherty Par [0058]-[0059] which describes generating a prescription refill request via mobile device or terminal at a GPI to submit such a refill request to the CPHE; See Doherty Par [0085] which describes the plurality of prescribing entity computing devices being accessible by a prescriber, such as for purposes of submitting/filling a medical prescription);
updating the electronic prescription in the patient wallet to indicate a transmission of the first fill for the electronic prescription (See further Doherty Par [0072]-[0074] which discloses receiving prescription cost information which can then be sent to payment engine, which may be in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user, wherein the user can pay via a web account or mobile device account/application; See Doherty Par [0076] which specifically describes the CPHE transmitting payment confirmation to GPI, and following this, the payment confirmation, indicating either successful payment or difficulty with processing the payment, can be communicated by CPHE to given user, such that the communication can comprise transmitting the payment confirmation to mobile device and/or making the payment confirmation available at a web account or mobile device account/application);
after the first single instance of the electronic prescription is filled and picked up by or delivered to the patient and responsive to a patient request for a refill of the electronic prescription, generating, via the processor, a second instance of the electronic prescription (See Doherty Par [0073]-[0076] which discloses sending payment confirmation to varying entities associated with the refill of the prescription upon refill services being completed which includes payment status, any difficulties therein, and the payment information reflects the adjusted price paid such as taxes, insurance coverage, shipping and handling, etc.; See Doherty Par [0030]-[0033] which describes a centralized prescription handling engine (CPHE) for filling a medical prescription listing of one or more prescribed medications and/or treatments at one or more affiliated pharmacies and in response to receiving prescription data from the CPHE; See Doherty Par [0058]-[0059] which describes generating a prescription refill request via mobile device or terminal at a GPI to submit such a refill request to the CPHE; See [0085] which describes the plurality of prescribing entity computing devices being accessible by a prescriber, such as for purposes of submitting/filling a medical prescription),
the second single instance of the electronic prescription including a second of the plurality of fills for the electronic prescription (See Doherty Par [0030]-[0033] which describes a centralized prescription handling engine (CPHE) for filling a medical prescription listing of one or more prescribed medications and/or treatments at one or more affiliated pharmacies and in response to receiving prescription data from the CPHE; See Doherty Par [0058]-[0059] which describes generating a prescription refill request via mobile device or terminal at a GPI to submit such a refill request to the CPHE; See [0085] which describes the plurality of prescribing entity computing devices being accessible by a prescriber, such as for purposes of submitting/filling a medical prescription);
transmitting, via the communication interface, the second single instance of the electronic prescription to a second pharmacy system (See Doherty Par [0030]-[0033] which describes a centralized prescription handling engine (CPHE) for filling a medical prescription listing of one or more prescribed medications and/or treatments at one or more affiliated pharmacies and in response to receiving prescription data from the CPHE; See Doherty Par [0058]-[0059] which describes generating a prescription refill request via mobile device or terminal at a GPI to submit such a refill request to the CPHE; See [0085] which describes the plurality of prescribing entity computing devices being accessible by a prescriber, such as for purposes of submitting/filling a medical prescription; See Doherty Par [0070] which discloses CPHE receiving pharmacy-accepted insurance policy information from one or more of GPI and a pharmacy insurance database’ Pharmacy-accepted insurance policy information which indicates which insurance policies are accepted by the given pharmacy, so that the given pharmacy would apply the coverage at the point of purchase and given user would have to pay only for the portion of the cost of the medication not covered by the insurance policy, constituting a cost estimate to fill the prescription at each of the affiliated pharmacies); and
updating the electronic prescription in the patient wallet to indicate a transmission of the second fill of the electronic prescription (See Doherty Par [0030]-[0033] which describes a centralized prescription handling engine (CPHE) for filling a medical prescription listing of one or more prescribed medications and/or treatments at one or more affiliated pharmacies and in response to receiving prescription data from the CPHE; See Doherty Par [0058]-[0059] which describes generating a prescription refill request via mobile device or terminal at a GPI to submit such a refill request to the CPHE; See [0085] which describes the plurality of prescribing entity computing devices being accessible by a prescriber, such as for purposes of submitting/filling a medical prescription; See Doherty Par [0070] which discloses CPHE receiving pharmacy-accepted insurance policy information from one or more of GPI and a pharmacy insurance database’ Pharmacy-accepted insurance policy information which indicates which insurance policies are accepted by the given pharmacy, so that the given pharmacy would apply the coverage at the point of purchase and given user would have to pay only for the portion of the cost of the medication not covered by the insurance policy, constituting a cost estimate to fill the prescription at each of the affiliated pharmacies).

While Doherty describes the use of a web or mobile device account for purposes of payment of the prescription refill via the GPI and CPHE means and storing of confirmation of payment within said web account or mobile device account/application, Doherty is not explicit on said payment methods comprising the specific embodiments of a “patient wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention.  Therefore, it is understood by Examiner that the embodiments disclosed by Doherty would most likely read on the aspects of a “mobile wallet”, but for sake of advancing prosecution, Examiner is further modifying the disclosure of Doherty to include the specific embodiments of a “patient wallet” as an electronic wallet may be understood by one of ordinary skill in the art.

Therefore, Sooudi discloses the use and specific functionality of a patient/electronic wallet (See Sooudi Par [0002], [0007] & [0015]-[0018] which discloses the use of a digital wallet on a cell phone or other device at point of purchase of a prescription, and further describes in Sooudi Par [0003] that various tokens, such as a co-pay card (as mentioned in Sooudi Par [0017]), may be saved to the digital wallet, as well as, in Sooudi Par [0016] the digital wallet itself, being saved in memory/database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Doherty, which already discloses the use of a web or mobile device account for purposes of payment of the prescription refill via the GPI and CPHE means and storing of confirmation of payment within said web account or mobile device account/application, to further include the specific functionalities of a patient/electronic wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention, as disclosed by Sooudi.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Doherty to further include the specific functionalities of a patient/electronic wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention, as disclosed by Sooudi, because digital wallets are often used to conduct commerce in a digital/electronic and may retain or connect to servers that maintain payment information for transacting purchases (See Sooudi Par [0002]).

Doherty and Souudi do not disclose sending an indication of the fill to a blockchain to update a record associated with the prescription further comprising, responsive to the patient request for the refill, accessing a record of the prescription in a blockchain to determine a number of refills available for the prescription, and only generating the second single instance of the prescription responsive to determined that the number of refills available for the prescription is greater than zero.

However, Blackley discloses that responsive to the first single instance of the prescription being filled, sending an indication of the fill to a blockchain to update a record associated with the prescription further comprising, responsive to the patient request for the refill, accessing a record of the prescription in a blockchain to determine a number of refills available for the prescription, and only generating the second single instance of the prescription responsive to determined that the number of refills available for the prescription is greater than zero (See Blackley Par [0001]-[0003], [0008]-[0009] & [0037] which discloses storing medical records such as prescription information such as drug, dosage, number of refills, etc. in a blockchain; See Blackley Par [0024]-[0025] which describes the overall prescription process and prescription transactions being recorded in a blockchain or BCPM system in order to track prescriptions, the selection of pharmacies to dispense prescriptions, the dispensing or prescriptions, and even the taking/compliance of doses by patients;  See Blackley Par [0033] & [0055] which specifically discloses a rules-based system for generating submissions and recordings in the blockchain for generation of a prescription medication, such as “there are remaining refills” or the patient has refills of a requested prescription medication, which is understood by Examiner to include the system determining that an instance of the prescription can be generated and recorded in the blockchain in response to determining that the number of refills is greater than zero). The disclosure of Blackley is directly applicable to the combined disclosure of Doherty and Sooudi because the disclosures share limitations and capabilities; namely, they are all directed towards processing prescription refill requests, adjudicating/paying for said refill requests, and providing a mobile/digital experience for achieving said actions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Doherty and Sooudi, which already discloses describe sending indications of filling a medication or prescription being sent to a mobile device or database of the user to update a record associated with the prescription and/or user, to further include the functionalities of the above limitations in the setting of a blockchain, as disclosed by Blackley.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Doherty and Sooudi to further include the functionalities of the above limitations in the setting of a blockchain, as disclosed by Blackley because blockchain allows for verification of multistep transactions, such as the processing of prescription medication (See Blackley Par [0001] & [0009])

While Doherty, Sooudi, and Blackley describe providing cost estimates to a user device of varying prescription or pharmacy services such as in Doherty Par [0072]-[0076], using an electronic patient wallet for adjudication of said services, as explicitly given by Sooudi Par [0016]-[0017], and utilizing blockchain systems to ascertain refills remain for a particular patient, as disclosed by Blackley Par [0024]-[0025], [0033] & [0055].  Doherty, Sooudi, and Blackley do not explicitly disclose these cost estimates being a criterion to be used by the patient for choosing a particular pharmacy as required by the Claim language found above.

However, Iyer discloses cost estimates/bids being a criterion to be used by the patient for choosing a particular pharmacy (See Iyer Par [0012] & [0088]-[0093] which discloses evaluating and managing savings on prescription drugs such that a user can conduct a search for particular drugs, determine pricing of the drugs at a plurality of local pharmacies, etc., thereby sending a plurality of cost estimates for filling a prescription at a local pharmacy based on inputs from a user device).  The disclosure of Iyer is directly applicable to the combined disclosure of Doherty, Souudi, and Blackley because the disclosures are all directed towards prescription services/fulfillment, mobile platform(s) for providing said services/fulfillment, and electronic payment/adjudication for said services/fulfillment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure Doherty, Souudi, and Blackley which already discloses providing cost estimates to a user device of varying prescription or pharmacy services and using an electronic patient wallet for adjudication of said services, to further include using said cost estimates/bids as a criterion for the patient to choose a particular pharmacy at the patient mobile device/interface, as disclosed by Iyer. would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure Doherty, Souudi, and Blackley to further include using said cost estimates/bids as a criterion for the patient to choose a particular pharmacy at the patient mobile device/interface, as disclosed by Iyer, because this allows for optimization of a patient’s prescription request in terms of cost and the other above-mentioned criteria, thereby saving the patient money and time (See Iyer Par [0012]).

Claim 15 –
Regarding Claim 15, Doherty, Blackley, Sooudi, and Iyer disclose the method of Claim 14 in its entirety.  Doherty discloses a method, further comprising:
receiving a receipt from the first pharmacy system (See further Doherty Par [0072]-[0074] which discloses receiving prescription cost information which can then be sent to payment engine, which may be in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user, wherein the user can pay via a web account or mobile device account/application; While not “receipt” per se, see Doherty Par [0076] which specifically describes the CPHE transmitting payment confirmation to GPI, and following this, the payment confirmation, indicating either successful payment or difficulty with processing the payment, can be communicated by CPHE to given user, such that the communication can comprise transmitting the payment confirmation to mobile device and/or making the payment confirmation available at a web account or mobile device account/application);
the receipt indicating the first fill of the electronic prescription is picked up by the patient or is being delivered to the patient (See further Doherty Par [0072]-[0074] which discloses receiving prescription cost information which can then be sent to payment engine, which may be in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user, wherein the user can pay via a web account or mobile device account/application; While not “receipt” per se, see Doherty Par [0076] which specifically describes the CPHE transmitting payment confirmation to GPI, and following this, the payment confirmation, indicating either successful payment or difficulty with processing the payment, can be communicated by CPHE to given user, such that the communication can comprise transmitting the payment confirmation to mobile device and/or making the payment confirmation available at a web account or mobile device account/application; See Doherty Par [0084] which discloses transmitting a prescription delivery notification upon the prescription being delivered and/or picked up, such as in response to the user picking up the medication).

Claim 16 –
Regarding Claim 16, Doherty, Blackley, Sooudi, and Iyer disclose the method of Claim 15 in its entirety.  Doherty discloses a method, further comprising:
sending payment information in response to receiving the receipt (See further Doherty Par [0072]-[0074] which discloses receiving prescription cost information which can then be sent to payment engine, which may be in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user, wherein the user can pay via a web account or mobile device account/application; While not “receipt” per se, see Doherty Par [0076] which specifically describes the CPHE transmitting payment confirmation to GPI, and following this, the payment confirmation, indicating either successful payment or difficulty with processing the payment, can be communicated by CPHE to given user, such that the communication can comprise transmitting the payment confirmation to mobile device and/or making the payment confirmation available at a web account or mobile device account/application; See Doherty Par [0084] which discloses transmitting a prescription delivery notification upon the prescription being delivered and/or picked up, such as in response to the user picking up the medication), wherein
the payment information includes one or more of health insurance information, credit card information, debit card information, and bank information (See further Doherty Par [0072]-[0074] which discloses receiving prescription cost information which can then be sent to payment engine, which may be in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user, wherein the user can pay via a web account or mobile device account/application; While not “receipt” per se, see Doherty Par [0076] which specifically describes the CPHE transmitting payment confirmation to GPI, and following this, the payment confirmation, indicating either successful payment or difficulty with processing the payment, can be communicated by CPHE to given user, such that the communication can comprise transmitting the payment confirmation to mobile device and/or making the payment confirmation available at a web account or mobile device account/application; See Doherty Par [0084] which discloses transmitting a prescription delivery notification upon the prescription being delivered and/or picked up, such as in response to the user picking up the medication).

Claim 17 –
Regarding Claim 17, Doherty, Blackley, Sooudi, and Iyer discloses the method of Claim 16 in its entirety.  Doherty and Sooudi discloses a method, further comprising:
updating the electronic prescription in the patient wallet based on receiving the receipt (While not “receipt” per se, see Doherty Par [0076] which specifically describes the CPHE transmitting payment confirmation to GPI, and following this, the payment confirmation, indicating either successful payment or difficulty with processing the payment, can be communicated by CPHE to given user, such that the communication can comprise transmitting the payment confirmation to mobile device and/or making the payment confirmation available at a web account or mobile device account/application; See Doherty Par [0043] which further specifies what the subset prescription data may comprise such as identity of the prescribed medication, dose, frequency of administration, etc.);
the receipt indicating an amount of prescription received by the patient from the pharmacy (While not “receipt” per se, see Doherty Par [0076] which specifically describes the CPHE transmitting payment confirmation to GPI, and following this, the payment confirmation, indicating either successful payment or difficulty with processing the payment, can be communicated by CPHE to given user, such that the communication can comprise transmitting the payment confirmation to mobile device and/or making the payment confirmation available at a web account or mobile device account/application; See Doherty Par [0043] which further specifies what the subset prescription data may comprise such as identity of the prescribed medication, dose, frequency of administration, etc.), wherein
receiving the electronic prescription further comprises receiving authenticating credentials from a prescriber associated with the prescriber device (See Doherty Par [0039] & [0043] which discloses the CPHE processing prescription data of medical prescription upon the CPHE requesting and receiving user profile information (understood to include username and password), account number, user identification number, etc.; See Doherty Par [0085] which describes the user possibly being a prescriber that has access to the CPHE via prescribing entity computing devices for filling a medical prescription which is understood to be different from the patient login/computing device; See Doherty Par [0076] which specifically describes the CPHE transmitting payment confirmation to GPI, and following this, the payment confirmation, indicating either successful payment or difficulty with processing the payment, can be communicated by CPHE to given user, such that the communication can comprise transmitting the payment confirmation to mobile device and/or making the payment confirmation available at a web account or mobile device account/application; See further Doherty Par [0070]-[0074] which discloses receiving prescription cost information which can then be sent to payment engine, which may be in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user, following the cost estimation in Doherty Par [0070] wherein the user can pay via a web account or mobile device account/application; See Doherty Par [0048] which discloses user web account can be personalized, for example by password protection, to allow only given user to access the information, including the scheduling data, available through the web account),
the authenticating credentials comprising a username, password, and an identification number (See Doherty Par [0039] & [0043] which discloses the CPHE processing prescription data of medical prescription upon the CPHE requesting and receiving user profile information (understood to include username and password), account number, user identification number, etc.; See Doherty Par [0085] which describes the user possibly being a prescriber that has access to the CPHE via prescribing entity computing devices for filling a medical prescription which is understood to be different from the patient login/computing device; See Doherty Par [0076] which specifically describes the CPHE transmitting payment confirmation to GPI, and following this, the payment confirmation, indicating either successful payment or difficulty with processing the payment, can be communicated by CPHE to given user, such that the communication can comprise transmitting the payment confirmation to mobile device and/or making the payment confirmation available at a web account or mobile device account/application; See further Doherty Par [0070]-[0074] which discloses receiving prescription cost information which can then be sent to payment engine, which may be in communication with a third-party payment processing system, such as a credit card company, or may communicate the prescription cost information directly to a given user, following the cost estimation in Doherty Par [0070] wherein the user can pay via a web account or mobile device account/application; See Doherty Par [0048] which discloses user web account can be personalized, for example by password protection, to allow only given user to access the information, including the scheduling data, available through the web account).

While Doherty describes the use of a web or mobile device account for purposes of payment of the prescription refill via the GPI and CPHE means and storing of confirmation of payment within said web account or mobile device account/application, Doherty is not explicit on said payment methods comprising the specific embodiments of a “patient wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention.  Therefore, it is understood by Examiner that the embodiments disclosed by Doherty would most likely read on the aspects of a “mobile wallet”, but for sake of advancing prosecution, Examiner is further modifying the disclosure of Doherty to include the specific embodiments of a “patient wallet” as an electronic wallet may be understood by one of ordinary skill in the art.

Therefore, Sooudi discloses the use and specific functionality of a patient/electronic wallet (See Sooudi Par [0002], [0007] & [0015]-[0018] which discloses the use of a digital wallet on a cell phone or other device at point of purchase of a prescription, and further describes in Sooudi Par [0003] that various tokens, such as a co-pay card (as mentioned in Sooudi Par [0017]), may be saved to the digital wallet, as well as, in Sooudi Par [0016] the digital wallet itself, being saved in memory/database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Doherty, which already discloses the use of a web or mobile device account for purposes of payment of the prescription refill via the GPI and CPHE means and storing of confirmation of payment within said web account or mobile device account/application, to further include the specific functionalities of a patient/electronic wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention, as disclosed by Sooudi.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Doherty to further include the specific functionalities of a patient/electronic wallet” as an electronic wallet may be understood by one of ordinary skill in the art before the effective filing date of the claimed invention, as disclosed by Sooudi, because digital wallets are often used to conduct commerce in a digital/electronic and may retain or connect to servers that maintain payment information for transacting purchases (See Sooudi Par [0002]).


Claim 18 – 
Regarding Claim 18, Doherty, Blackley, Sooudi, and Iyer disclose the method of Claim 14 in its entirety.  Doherty further discloses a method, wherein:
a second pharmacy associated with the second pharmacy system is located in a different state than a first pharmacy associated with the first pharmacy system (See Doherty Par [0030]-[0033] which describes a centralized prescription handling engine (CPHE) for filling a medical prescription listing of one or more prescribed medications and/or treatments at one or more affiliated pharmacies and in response to receiving prescription data from the CPHE; See Doherty Par [0070] which discloses CPHE receiving pharmacy-accepted insurance policy information from one or more of GPI and a pharmacy insurance database’ Pharmacy-accepted insurance policy information which indicates which insurance policies are accepted by the given pharmacy, so that the given pharmacy would apply the coverage at the point of purchase and given user would have to pay only for the portion of the cost of the medication not covered by the insurance policy, constituting a cost estimate to fill the prescription at each of the affiliated pharmacies; See Doherty Par [0092] which discloses at least two pharmacies that may be in geographical areas such as an area defined by municipality, territory, state, province, or country, and therefore the system considers pharmacies in varying states;  furthermore, this claim is considered routine experimentation, that is, the differences in the pharmacy being located in different states will not support patentability of subject matter unless there is evidence indicating that such a geographical location of the system is critical, rather, it would be understood by one of ordinary skill in the art that if the second-closest proximity to the user was in a separate state, than a second pharmacy in a separate state would be considered by the CPHE (See MPEP 2144.05 for more information)).

Claim 19 –
Regarding Claim 19, Doherty, Blackley, Sooudi, and Iyer disclose the method of Claim 18 in its entirety.  Sooudi further discloses a method, wherein:
the first pharmacy system and the second pharmacy system are selected based on preferences stored in the database (See Doherty Par [0089] which discloses selective routing of the prescription data such as based on user choice, or automated based on user preferences, such as proximity to user/location/chain, day/time for pick-up/delivery, pharmacy operating hours, insurance coverage which includes cost, language spoken, medication availability, prescription queue length, pharmacy staff availability),
the preferences including one or more of a proximity of pharmacies associated with the patient and a cost of filling the electronic prescription (See Doherty Par [0089] which discloses selective routing of the prescription data such as based on user choice, or automated based on user preferences, such as proximity to user/location/chain, day/time for pick-up/delivery, pharmacy operating hours, insurance coverage which includes cost, language spoken, medication availability, prescription queue length, pharmacy staff availability).














Response to Arguments
Applicant's arguments filed 24 May 2022 have been fully considered but they are not persuasive:
Regarding Claim Objections of Claims 4, 5, 9, 11-13, & 18-20, Applicant argues on pp. 10 of Arguments/Remarks that the Claims have been amended according the suggestions made in the previous Office Action and therefore the Claim Objections should be withdrawn.  Examiner agrees with Applicant’s arguments.  Therefore, the Claim Objections of Claims 4, 5, 9, 11-13, & 18-20 have been withdrawn.
Regarding 35 U.S.C. 101 rejections of Claims 1-6 & 10-19, Applicant argues on pp. 10-12 of Arguments/Remarks that the newly amended portions of independent Claims 1, 6, & 14 now provide a practical application to the recited judicial exception, that is, the Claims now address a technical problem that exists in the technical field of e-commerce health care services relating to reduced transparency and inconsistent prophylaxes, treatments, and health outcomes.  Examiner respectfully disagrees with Applicant’s arguments.  Applicant further states that the described technical problem(s) are met by a corresponding technical solution of displaying order information, claim information, receipt(s), etc. in a standardized formatting which allows for ease of comparison and consistency of outputted results.  While Examiner notes that utilizing standardized formatting may allow for ease of comparison and consistency, merely outputting results in a certain formatting does not generally constitute a technical solution or practical application in terms of 35 U.S.C. 101.  That is, as described in MPEP 2106.05, gathering and analyzing information using conventional techniques and displaying the result falls under examples that the courts have indicated may not be sufficient to show an improvement to technology.  While the standardized formatting may allow for ease of comparison and consistency, this does not seem to constitute a technical solution, rather the limitations seem to amount to mere instructions to apply an exception via utilizing well-understood, routine, and conventional approaches.  That is, MPEP 2106.05 further describes that “the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, and/or the significance of a computer to the performance of the method.  Merely adding generic computer components to perform the method is not sufficient… thus, the claims must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology”.  For example, if the Claims and Specification were specifically directed towards creating a formatting to add clarity, comparison, and/or consistency to outputted results of a prescription system, then it could be possible that the application of a standardized formatting could amount to a technical solution.  Rather, the Claims and Specification seem to focus on “a demand for a system for a patient to have control of their current prescription and refills thereof while mitigating a likelihood of fraud and incorrect prescription filling” as described in Applicant’s Specification [0006].  Therefore, utilizing a standardized formatting does little to provide a technological solution to the actual focus or specific technological problem that Applicant’s specification and Claims describe and instead seems to amount to mere instructions to apply an exception or generally link the abstract idea to a technological environment using well-understood, routine, and conventional approaches that are already found in the art.  As such, Claims 1-6 & 10-19 remain rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 101 rejections of Claims 1-6 & 10-19, Applicant argues on pp. 10-12 of Arguments/Remarks that the instant Claims bear significant similarities to Example 42 of the USPTO’s subject matter eligibility examples, and should therefore also constitute patent-eligible subject matter.  More specifically, the instant Claims recite additional elements which integrate any alleged abstract idea into a practical application via allowing remote users to share information in real time regardless of the format in which the information was input, such that the consistent and accuracy of healthcare outcomes may be improved.  Examiner respectfully disagrees with Applicant’s arguments.  As similarly described in the Office Action item above, Applicant’s Claims and Specification are focused on “a demand for a system for a patient to have control of their current prescription and refills thereof while mitigating a likelihood of fraud and incorrect prescription filling” as described in Applicant’s Specification [0006], rather than the technological problem of reduced transparency and inconsistent prophylaxes, treatments, and health outcomes.  That is, in Example 42 of USPTO’s subject matter eligibility examples, Example 42’s Specification described “These records are often stored locally on a computer in a non-standard format selected by whichever hardware or software platform is in use in the medical provider’s local office. It is difficult for medical providers to share updated information about a patient’s condition with other health care providers using current patient management systems, due to the above challenges.” and solved this particular problem with “a network-based patient management method that collects, converts and consolidates patient information from various physicians and health-care providers into a standardized format, stores it in network-based storage devices and generates messages notifying health care providers or patients whenever that information is updated”.  That is, the specifically described/claimed standardized formatting, consolidation of information and general notification of the patient information being updated, as found in Example 42, amounted to a particular technological solution of the specifically-described technological problem of difficulties for medical providers to share updated information about a patient’s condition with other health care providers when using disparate patient management systems. As mentioned above, Applicant’s specification does not seem to focus on solving the reduced transparency and inconsistent prophylaxes, treatments, and health outcomes found in prescription management systems, rather, as pointed out by Applicant, “a demand for a system for a patient to have control of their current prescription and refills thereof while mitigating a likelihood of fraud and incorrect prescription filling” is being addressed.  Because the general recitation of applying a standardized formatting holds little to no weight in solving issues relating to “a patient hav[ing] control of their current prescription and refills thereof while mitigating a likelihood of fraud and incorrect prescription filling”, the Claims and/or subject matter are not substantially similar to Example 42.  As such, Claims 1-6 & 10-19 remain rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 103 rejections of Claims 1-6 & 10-19, Applicant argues on pp. 14-16 of Arguments/Remarks, that the newly amended independent Claims 1, 6, & 14 overcome previously applied rejections because Doherty and Souudi fail to disclose the newly amended portions of the Claims.  Examiner agrees with Applicant’s arguments.  Therefore the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection has been made over Doherty in view of Sooudi, further in view of Iyer to read on the newly amended portions of independent Claims 1 & 6.  Additionally, a new grounds of rejection has been made over Doherty in view of Sooudi, in view of Blackley, further in view of Iyer to read on the newly amended portions of independent Claim 14.  As such, independent Claims 1, 6, & 14 remain rejected 35 U.S.C. 103.























Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER J RASNIC whose telephone number is 571-270-5801.  The examiner can normally be reached M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA P. AUGUSTINE can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        07/27/22
/JONATHAN DURANT/Primary Examiner, Art Unit 3619